14 Mich. App. 738 (1968)
165 N.W.2d 919
SHAPIRO
v.
ANN ARBOR SCHOOL DISTRICT
Docket No. 6,430.
Michigan Court of Appeals.
Decided December 19, 1968.
Douvan, Tammen, Harrington & Carpenter, for plaintiff.
Roscoe O. Bonisteel and Roscoe O. Bonisteel, Jr., for defendants.
*739 PER CURIAM:
Claire Shapiro, age 17, was held to be a nonresident student by the Ann Arbor School Board, and refused tuition-free admittance. A mandamus action was brought by Barbara Shapiro, an older sister, a hearing was held, and judgment of no cause of action was entered October 7, 1968.
An appeal was taken, and a motion for emergency consideration was filed, which has been treated as a motion for earlier hearing under GCR 1963, 815.3.[*]
We have reviewed the pleadings, the transcript of the trial, and the lower court opinion, and we are in accord with the findings of the trial judge that under the present school code provisions, CLS 1961, § 340.945 (Stat Ann 1968 Rev § 15.3945), it cannot be said that defendant School Board has acted arbitrarily and without just reason in refusing to enroll Claire Shapiro as a tuition-free student. We further find that Mr. Shapiro, the father, was able to provide a suitable home for Claire in the school district of his residence, and we find also that Claire is presently living in Ann Arbor for an educational purpose.
Affirmed.
QUINN, P.J., and T.G. KAVANAGH and McGREGOR, JJ., concurred.
NOTES
[*]  As amended. See 378 Mich lxxi.